EXHIBIT 23.1 CONSENT OF INDEPENDENT EXPERTS The Board of Directors James River Coal Company Marshall Miller & Associates, Inc., hereby consents to the incorporation by reference in this Registration Statement on Form S-4 of the information contained in our reports, for James River Coal Company, dated July 22, 2004, and for Triad Mining, Inc. and subsidiary, dated April 29, 2005, and April 11, 2006, setting forth the estimates of the Company’s (as of March 31, 2004) and Triad’s (as of February 1, 2005 and April 11, 2006) coal reserves, and to the reference to our firm under the heading “Experts” in the Registration Statement. Marshall Miller & Associates, Inc. By:/s/ John E. Feddock, P.E. Name:John E. Feddock, P.E. Title:Senior Vice President August 25, 2011
